May I congratulate
Ambassador Insanally of Guyana on his assumption of the
presidency of the General Assembly at its forty-eighth
session. I also wish to acknowledge the excellent work done
by His Excellency Ambassador Stoyan Ganev of Bulgaria as
President of the last session of the General Assembly.
I also pay tribute to the Secretary-General,
Mr. Boutros Boutros-Ghali, for his dedication to the cause
of the United Nations and to its reform at this important
juncture.
Allow me to take this opportunity to express my
warmest welcome to the new Member States - Andorra, the
Czech Republic, Eritrea, the former Yugoslav Republic of
Macedonia, Monaco and the Slovak Republic. My
delegation wishes them every success and looks forward to
working closely with them in all areas.
We live in an age of historic transition. This is
confirmed by the dramatic changes in the international
situation since the last session. A new world order, which
is fundamentally different from the old one, is taking shape.
We are witnessing a trend towards peace, cooperation and
interdependence, instead of conflict, confrontation and
ideological bigotry. The most resounding testimony to this
effect emerged in the peace accord between Israel and the
Palestine Liberation Organization signed in Washington this
month.
Today we find ourselves in an international
environment that was only a vision to the founding fathers
of the United Nations. I should like to quote from the
remarks of Mr. Oswaldo Aranha, a distinguished diplomat
from Brazil, who was the President of the General Assembly
in 1947. He said:
"All idea of force is today obsolete and negative. The
old order, based on political power, is trying to survive,
but there is no longer room for predominance through
force. The United Nations stands for the new order,
based on peaceful accord, on understanding, on free
discussion ... and on the common and equal
responsibility of peoples." (Official Records of the
General Assembly, Second Session, Plenary Meeting,"
128th meeting, p. 1442)
Forty-five years after these words were spoken, we
finally stand at the end of one era and on the threshold of a
new one. This may be a second, and perhaps the last,
opportunity for us to fulfil the stated mission of the United
Nations at its creation.
To be sure, the end of the cold war does not mean the
end of all problems. The world worries about the continuing
and even worsening ethnic and religious conflicts. We face
the proliferation of weapons of mass
destruction. Environmental protection is another major
challenge to today’s world. Development cannot be taken
for granted. These are monumental issues that require the
collective efforts of all members of the international
community, and of the United Nations in particular.
We have entered an age of diversity and uncertainty,
but we should not be daunted by this new reality. We may
not be accustomed to it, but we should not be afraid of
living in a pluralistic world. Nations differ in what they
want to achieve and in how they want to achieve it. These
diverse goals, while constituting a possible source of
conflict, should also form the basis for complementarity and
cooperation among nations.
Some say that bipolarity is being replaced by
multipolarity. Yet "pluralistic", rather than "multipolar", is
perhaps more precise a term to describe the emerging world
order. A multipolar world would postulate geopolitics based
upon conflict and balance of power. A pluralistic world, on
the other hand, accepts diversity and encourages cooperation.
Thus, the world has the potential to become more democratic
and harmonious than it has ever been in history.
One of the most noteworthy changes in the aftermath
of the cold war is the strengthening of the United Nations,
particularly in the field of peace and security. The "Agenda
for Peace" report that Secretary-General Boutros-Ghali
submitted last year provides a solid base on which to
augment the role of the United Nations in this area.
Forty-eighth session - 29 September l993 35
Preventive diplomacy, in particular, is of the utmost
importance, given the enormous human and material costs of
conflicts once they break out. My delegation will continue
its participation in the efforts to translate into a meaningful
reality such initiatives as "preventive diplomacy" and
"post-conflict peace-building".
As the continuing tragedies in Bosnia and Somalia
demonstrate, conflicts fuelled by ethnic and religious
differences, poverty and internal disorder are becoming a
new and major threat to international security. In response
to increasing demands, 17 United Nations peace-keeping
operations are active in different parts of the world.
However, traditional peace-keeping may no longer be
a sufficient response to current conflicts. We find that the
scope of these operations is widening, ranging from the
supervision of a cease-fire to nation-building. Furthermore,
the timely deployment of peace-keepers is imperative to
temper a conflict at an early stage.
For this reason, we believe that the proposed
mechanism of United Nations stand-by forces is an
appropriate way to enhance the Organization’s role in
meeting new challenges to peace. The availability of
stand-by forces will enable the United Nations to provide a
quick and effective response to conflicts.
I take this opportunity to reaffirm my Government’s
support of the United Nations Operation in Somalia
(UNOSOM II). We dispatched an engineering battalion in
June, and we urge all the factions concerned in Somalia to
cooperate fully with the United Nations. Given the
successful precedent set by the United Nations Transitional
Authority in Cambodia (UNTAC), I am confident that
UNOSOM II will also fulfill its peacekeeping mission.
None the less, it is a source of grave concern that the
number of United Nations casualties in Somalia is sharply
increasing. Effective arrangements need to be worked out to
enhance the safety and security of those who are involved in
the United Nations peace-keeping operations there and
everywhere else.
In the domain of peace and security, preventing the
proliferation of weapons of mass destruction, both nuclear
and biochemical, is another critical task.
The Republic of Korea strongly supports the efforts to
stop nuclear-weapons proliferation beyond 1995 through the
extension of the nuclear non-proliferation Treaty (NPT). We
also support the strengthening of International Atomic
Energy Agency (IAEA) safeguards as the central device for
ensuring the effectiveness of the NPT.
At the same time, consistent with the spirit and
objective of the NPT, we urge the existing nuclear Powers
not only to accelerate their efforts to reduce their nuclear
arsenal but also actively to join the efforts for a
comprehensive nuclear-test-ban treaty. That will encourage
non-nuclear countries to adhere and agree to an indefinite
extension of the NPT régime. My delegation welcomes the
commitment of nuclear-weapon States to a continuing
moratorium on nuclear testing.
With regard to chemical and biological weapons, the
conclusion of the chemical weapons Convention in January
was a big step forward. We urge those States that have not
yet joined the Convention to do so as early as possible. The
Convention, together with the biological weapons
Convention, will serve as a major instrument in preventing
proliferation of biochemical weapons.
With the ending of the cold war, disarmament has
moved into the realm of real possibility. Over the past few
years disarmament has gained momentum with agreements
on nuclear-arms reduction and cut-backs in conventional
forces. We have to keep this momentum alive. In the light
of these developments, the October 1992 report of the
Secretary-General on "New dimensions of arms regulation
and disarmament in the post-cold war era" has offered timely
and useful guidelines for disarmament.
At the same time, we should take note of the ongoing
reassessment of multilateral disarmament machinery. The
Conference on Disarmament is particularly important as the
single multilateral disarmament negotiating forum. In my
delegation’s view, the Conference on Disarmament should be
appropriately expanded in membership to reflect the changed
international environment.
In addition, the United Nations Register of
Conventional Arms that was launched with the participation
of more than 70 Member States should be implemented on
a universal basis as soon as possible.
As I discuss the issue of disarmament, I need to draw
attention to the Korean peninsula. Despite the worldwide
trends towards peace and cooperation, there is still tension
in Korea.
My Government believes that the solution to the inter-
Korean question should be sought in the context of the post--
cold-war international order of reconciliation and
36 General Assembly - Forty-eighth session
cooperation. This means active participation by both North
and South Korea in the regional and global order.
We are particularly concerned with the North Korean
nuclear programme. North Korea should cooperate in
removing any suspicions surrounding it by honouring its
non-proliferation obligations under the NPT.
In conformity with the Security Council resolution
825 (1993), the Democratic People’s Republic of Korea must
comply with its safeguards agreement with IAEA. At the
same time, we urge the Democratic People’s Republic of
Korea to cooperate with us in implementing the 1991
inter-Korean Joint Declaration of the Denuclearization of the
Korean Peninsula.
My delegation is also deeply concerned about the safety
of North Korean nuclear power reactors. The International
Atomic Energy Agency (IAEA) and the countries concerned
should pay special attention to the safety issue as well as to
the non-proliferation question in relation to the North Korean
nuclear program.
There are several urgent issues of a non-military nature
whose solution requires a global approach. Development
and trade, environment, and human rights are some of them.
The post-cold war international environment both
requires and enables us to place greater emphasis on
economic and social development. We should now devote
the peace dividend to development efforts. Given the high
degree of interdependence in today’s world, no country is
immune from the consequences of economic difficulties in
other countries. Poverty, population problems and
environmental degradation have become a common threat to
the well-being of mankind. These non-military crises are
now the issues to be addressed with a sense of urgency and
collective endeavour by all nations.
The role of the United Nations in this area should be
strengthened. I welcome the recent initiatives to restructure
and revitalize the United Nations system in the economic
and social field. The structure of the system should be
streamlined for effective mobilization of limited resources.
Meanwhile, I believe a substantial increase in development
resources is necessary to support developmental cooperation.
Developed countries are encouraged to enhance their efforts
in this area.
To achieve a more prosperous world, we need to
strengthen the global free trade regime. The regime of the
General Agreement on Tariff and Trade (GATT) was created
shortly after the founding of the United Nations. The
underlying philosophy was clear: peace and security can
best be guaranteed if buttressed by economic prosperity.
During the cold-war period, this global free trade regime
exceeded early expectations by bringing wealth and
prosperity to those who embraced it. Now that the cold war
is over, the whole world can more fully benefit from it.
Our choice is clear. We must strengthen the free trade
system, by ensuring a successful conclusion of the Uruguay
Round.
Economic development is closely linked with the
environment issue. It was at the Rio Summit last year that
the world was keenly awakened to this critical issue. The
Summit emphatically stressed the importance of global
partnership to achieve environmentally sound and sustainable
development towards the twenty-first century.
When we deal with environmental problems, it is
important to strike a balance between the North and the
South. The former focuses on the primacy of environmental
protection while the latter emphasizes the development
imperatives. We believe that the Commission on Sustainable
Development is a very appropriate forum for seeking such
a balance and coordinating the implementation of the results
of the United Nations Conference on Environment and
Development.
As a member of the Commission on Sustainable
Development, the Republic of Korea is ready to do its part
in contributing to global action. We hope to help bridge the
divergences between the developed and the developing
countries. We are now in the process of joining the
Framework Convention on Climate Change and other
environmental agreements.
The human rights issue is receiving growing attention
on the international level. This may be a natural
phenomenon as the emerging pluralistic world society
facilitates the promotion of democracy all over the world.
At the World Conference on Human Rights held in Vienna
in June, I had the privilege to report to the forum that human
rights have finally come of age in Korea. I also pledged our
firm support for the international movements to promote
human rights.
The Vienna Declaration and Programme of Action are
the most significant results of the Conference. We must take
the necessary follow-up measures. In five years we will
commemorate the fiftieth anniversary of the Universal
Declaration of Human Rights of 1948. I hope that our
Forty-eighth session - 29 September l993 37
generation will be able to meet the expectation set by those
who produced this Declaration.
As we pay due attention to the human rights issue, we
should also concern ourselves with the question of refugees
and disadvantaged groups. Armed conflicts and natural
disasters around the world raise the need for humanitarian
assistance and protection of refugees and displaced persons.
The Republic of Korea’s recent accession to the Convention
relating to the status of refugees testifies to its commitment
to this cause.
I attach special significance to the World Summit for
Social Development which will take place in 1995 in
Copenhagen. I hope that effective programmes of action
will be put forward at this Conference to tackle major
impediments to social development.
As the United Nations faces new opportunities and
challenges, it also needs reforms in order to cope with them
better. This is indeed a tall order.
We believe that, with the enormous increase in the
general membership of the United Nations, it has become
necessary to enlarge the Security Council. The question is
how to enlarge the Council without sacrificing its
effectiveness. The creation of a third category, with long-
term membership but without the power of veto, coupled
with the expansion of the non-permanent membership, may
be an answer.
Concerning the General Assembly, the simplification of
the committee structure, through the merger of the Fourth
Committee and the Special Political Committee, will
undoubtedly enhance its efficiency. The rationalization of
the agenda may be another measure to help enhance the
capability of the General Assembly.
My delegation also welcomes the Secretary-General’s
measures to reform the Secretariat and supports him in this
complex task. In particular, the recent establishment of the
Office of the Assistant Secretary-General for Inspections and
Investigations is an initial step towards increasing the
accountability of the Secretariat.
I note with concern the report of the Secretary-General
that refers to the financial status of the United Nations. We
fully agree with him that in order to enable this Organization
to meet the demands of its time, the resources provided
should match its political will. My delegation is in favor of
constructive discussions during the current session which
would explore ways and means of alleviating the current
financial difficulties of the United Nations.
I believe the reform should be based on a proper
understanding of the changed world situation. It should also
conform with the purposes and principles of the United
Nations. I hope this process will lead to an efficient and
productive United Nations that is truly capable of fulfilling
the aspirations of mankind by the year 1995, the world
body’s fiftieth anniversary.
Given the vital role that the United Nations has played
in the Republic of Korea, we will observe this occasion with
particular dedication. A national committee will be formed
and activities will be coordinated with the Secretariat, with
special emphasis on conveying the message of the United
Nations to Korea’s next generation.
In the Republic of Korea, the new Government has
launched a reorientation of foreign policy. Our new
diplomacy places emphasis on universal values - peace,
democracy, liberty, welfare and human rights. Globalism is
at the core of the new diplomacy.
Korea is pursuing a more active role in tackling global
issues such as international peace and security, disarmament,
the eradication of poverty, protection of the environment and
efficient utilization of natural resources. It is through such
engagement in global affairs that Korea seeks to play its due
part in the activities of the United Nations designed to make
the world a safer, more just and more prosperous place.
The Republic of Korea is now participating in the
United Nations Operation in Somalia (UNOSOM II). It is
also serving a three-year term on the Economic and Social
Council. We shall actively seek ways to increase our
contribution to international organizations, especially those
within the framework of the United Nations.
In this regard, the Republic of Korea hopes to better
contribute to the maintenance of international peace and
security by having an opportunity to serve on the Security
Council. We hope to receive the encouragement and support
of the world community in these efforts.
Democratization, and harmony between nations, are the
most important trends of the new world order. By drawing
upon them, we have the opportunity to make the future more
peaceful and secure than ever before in the history of
mankind. Our success or failure will depend upon our
understanding of the nature of the new order and our ability
to build on it.
38 General Assembly - Forty-eighth session
To be sure, there are dangers also. We failed with the
League of Nations. We often experienced bitter frustration
during the cold war period. Yet, we are on the threshold of
a new beginning. We need to look forward, because the
future is in our hands. We have to prove to ourselves that
we are equal to the task.
